Citation Nr: 1614875	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right renal arteriovenous (AV) fistula, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  However, a transcript of the hearing could not be produced.  In August 2012, the Veteran was informed of this and his options for another Board hearing.  He thereafter responded in writing that he did not desire another Board hearing.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right renal AV fistula was caused by in-service trauma.


CONCLUSION OF LAW

Right renal AV fistula was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a right renal AV fistula.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the Veteran's service treatment records (STRs) shows he sustained a back injury in March 1994 and received initial treatment for this condition the following month.  During the following year, the Veteran complained of right lower back/flank pain.  

Following service, his private treatment records show he received initial treatment for a kidney disorder in May 2006.  At that time, he reported experiencing right flank pain for several days.  The Veteran was subsequently diagnosed with a right renal AV fistula. 

During an initial September 2010 VA examination, the examiner noted the Veteran's history of right renal AV fistula.  However, the examiner subsequently indicated the Veteran's kidney fistula was less likely than not caused by his back injury in service.  The Nurse Practitioner explained the Veteran did not sustain a penetrating wound or other trauma of his kidney at that time, because if he had there would have been symptoms such as hematuria, kidney pain, bruising, or elevated blood pressure.  In this regard, the examiner failed to discuss how or why she determined the Veteran's in-service complaints of right lower back/flank pain could not have been evidence of trauma of his kidney caused by his L2 fracture.  
For this reason, the Board remanded the case for additional consideration by a physician in October 2012.  At that time the Board specifically instructed the examiner to, "comment on the right-sided back pain documented during service and provide an opinion as to the likelihood that the pain was a symptom associated with the Veteran's currently diagnosed kidney disorder."  The examiner was also instructed to state whether the kidney disability was aggravated by the Veteran's lumbar spine disorder.  In December 2012 a medical opinion was obtained from a Nurse Practitioner that had not previously examined the Veteran.  The examiner cursorily concluded the Veteran's renal fistula was less likely than not caused by or the result of service, because, "there was no documentation of renal injury or evidence of hematuria at the time of the lower back injury."  However, the examiner ignored the instructions to consider and discuss the right-sided back pain noted in service, and also wholly failed to explain why she concluded the Veteran's lumbar spine disability could not have aggravated his kidney disability.  

The Board again remanded this case for a thorough medical opinion and rationale in February 2015.  In August 2015, the Veteran underwent another VA examination with a physician.  The examiner, in essence, recounted the same facts previously noted by the September 2010 and December 2012 Nurse Practitioners.  She also concluded the Veteran's renal fistula was unrelated to his back trauma in service, and in support of her conclusion again found, "no specific signs of renal trauma from the time of his compression fracture to the time of his military release date."  However, this examiner likewise failed to explain why she felt the Veteran's right lower back/flank pain in service did not constitute a sign of renal trauma.  In addition, the examiner also provided no explanation for her conclusion that the Veteran's renal fistula was "less likely as not...worsened by his SC lumbar spine disability."
  
By contrast, in December 2008, June 2012 and August 2015 statements submitted in support of the Veteran's claim, the Veteran's private physician stated diagnostic considerations for renal AV fistulas would include either congenital or posttraumatic/acquired etiologies.  The physician recounted the Veteran's history of an L2 fracture in service, and stated his AV fistula was at the same level as the L2 compression deformity.  In addition, the physician stated congenital AV fistulas are "quite rare."  In his most recent August 2015 statement, the physician determined based on the, "juxtaposition of the L2 fracture to the kidney, the AV fistula etiology is most likely based on that traumatic event."

In this case, the Board has found the private medical opinion supporting the claim to be probative because the physician reviewed the Veteran's pertinent history and properly supported the opinion provided.  Specifically, the Veteran's private physician has determined the trauma causing the Veteran's L2 fracture "most likely" caused his subsequent renal fistula, and also provided persuasive reasoning for the opinion.  Although three separate VA examiners have concluded the Veteran's right renal fistula was less likely than not caused by his lumbar spine disability or in-service trauma, each failed to explain why the Veteran's reports of right lower back/flank pain could not have constituted signs of kidney trauma, and also wholly failed to explain why his lumbar spine disability did not aggravate his kidney condition.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's right renal AV fistula.


ORDER

Service connection for right renal AV fistula is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


